Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by THE PANTRY,
INC., a Delaware corporation (the “Corporation”) and Daniel J. Kelly (the
“Employee”).

 

The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.

 

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:

 

1.     EMPLOYMENT. The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement. Employee
shall serve as Vice President, Finance & Chief Financial Officer and have such
responsibilities and authority as the Corporation may assign from time to time.
Employee, at the Corporation’s discretion, may be reassigned or transferred to
different units or locations.

 

1.1  Employee shall perform all duties and exercise all authority in accordance
with, and otherwise comply with, all Corporation policies, procedures, practices
and directions.

 

1.2  Employee shall devote all working time and best efforts to successfully
perform his duties and advance the Corporation’s interests. During his
employment, Employee shall not engage in any other business activities of any
nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.

 

2.     COMPENSATION.

 

2.1 Base Salary. Employee’s annual salary for all services rendered shall be
$200,000 and (less applicable withholdings) payable in accordance with the
Corporation’s policies, procedures and practices as they may exist from time to
time. The Employee’s salary periodically may be subject to annual increases in
the Corporation’s discretion in accordance with its policies, procedures and
practices as they may exist from time to time.

 

2.2 Bonus Programs. Employee may participate in any incentive program which may
be made available from time to time to Corporation’s employees at Employee’s
level; provided, however, that Employee’s participation is subject to the
applicable terms, conditions and eligibility requirements of the program, as
they may exist from time to time.

 



--------------------------------------------------------------------------------

2.3 Benefits. Employee may participate in all medical, dental, disability,
insurance, 401(k), pension, vacation and other employee benefit plans and
programs which may be made available from time to time to Corporation employees
at Employee’s level; provided, however, that Employee’s participation is subject
to the applicable terms, conditions and eligibility requirements of these plans
and programs, some of which are within the plan administrator’s discretion, as
they may exist from time to time. Notwithstanding the foregoing, Employee shall
be entitled to three weeks of vacation and, thereafter, vacation shall be in
accordance with the Corporation’s policies and programs. Subject to applicable
state law, accrued, unused vacation may not be carried over from year to year.

 

2.4 Benefit Plans Subject to Amendment. Nothing in this Agreement shall require
the Corporation to create, continue or refrain from amending, modifying,
revising or revoking any of the plans, programs or benefits set forth in
Sections 2.2 and 2.3. Employee acknowledges that the Corporation, in its sole
discretion, may amend, modify, revise or revoke any such plans, programs or
benefits. Any amendments, modifications, revisions and revocations of these
plans, programs and benefits shall apply to Employee. Nothing in this Agreement
shall afford Employee any greater rights or benefits with regard to these plans,
programs and benefits than are afforded to him under their applicable terms,
conditions and eligibility requirements, some of which are within the plan
administrator’s discretion, as they may exist from time to time.

 

2.5 Offset for Disability Payments. If at any time during which Employee is
receiving salary or post-termination payments from the Corporation, he receives
payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.

 

3.     TERM OF EMPLOYMENT AND TERMINATION. The term of employment shall be for a
one (1) year period commencing on May 01, 2003 and terminating on April 30, 2004
subject to the following provisions:

 

3.1 Automatic Renewal. Upon the expiration of the original term or any renewal
term of employment, Employee’s employment shall be automatically renewed for a
one (1) year period unless, at least sixty (60) days prior to the renewal date,
either party gives the other party written notice of its intent not to continue
the employment relationship. During any renewal term of employment, the terms,
conditions and provisions set forth in this Agreement shall remain in effect
unless modified in accordance with Section 8.

 

3.2 Without Cause. During the original or any extension term, the employment
relationship hereunder shall be terminated without cause thirty (30) days after
either the Corporation or the Employee gives notice of such termination to the
other party.

 

3.3 With Cause. The Corporation may terminate Employee’s employment immediately
without notice at any time for the following reasons which shall constitute
“Cause”: (i) the willful and continued failure by Employee to substantially
perform his duties with the Corporation; (ii) Employee’s insubordination in
responding to any specific, reasonable instructions from either the
Corporation’s Chief Executive Officer or Board of Directors; (iii) conduct by
the Employee which is demonstrably and materially injurious to the Corporation,
monetarily or otherwise; or (iv) the conviction of Employee of, or the entry of
a pleading of guilty or nolo contendere by Employee to, any crime involving
moral turpitude or any felony. Prior to a

 

2



--------------------------------------------------------------------------------

termination pursuant to Section 3.3(i), Employee shall be given written notice
of the manner in which he has failed to perform and a thirty (30) day
opportunity to cure such failure.

 

3.4 Death or Disability. The Corporation may terminate Employee’s employment
without notice in the event of Employee’s death or “Disability” which shall mean
Employee’s physical or mental inability to perform the essential functions of
his duties with or without reasonable accommodation for a period of 180
consecutive days or 180 days in total within a 365-day period as determined by
the Corporation in its reasonable discretion and in accordance with applicable
law.

 

3.5 Survival. Section 4 (Compensation Upon Termination), Section 5 (Competitive
Business Activities, Trade Secrets, Confidential Information and Corporation
Property), and Section 6 (Change in Control) shall survive the expiration or
termination of this Agreement, regardless of the reasons for such expiration or
termination, until the obligations set forth therein have been satisfied.

 

4.     COMPENSATION UPON TERMINATION.

 

4.1 By Corporation For Cause or Employee Without Cause. If Employee’s employment
is terminated by the Corporation for Cause or by Employee without cause or by
notice of non-renewal, the Corporation’s obligation to compensate Employee
ceases on the effective termination date except as to amounts due at that time.

 

4.2 By Corporation by Non-Renewal or Without Cause. If the Corporation
terminates Employee’s employment by notice of non-renewal or without Cause, then
Employee shall be entitled to receive: (i) amounts due on the effective
termination date; and (ii) an amount (less applicable withholdings) equal to
Employee’s then current monthly salary for twelve (12) months, payable in
accordance with the Corporation’s regular payroll periods or, at the
Corporation’s option, a lump sum. During the twelve (12) month period following
termination, if Employee accepts employment or a consultancy with another entity
or becomes self-employed, then he must notify the Corporation before such
employment or consultancy begins and the payments made pursuant to Section
4.2(ii) shall be reduced by the amount of compensation to be paid to him in
connection with such employment, consultancy or self-employment. If Employee
does not notify the Corporation in accordance with this provision, then its
obligation to make payments or further payments pursuant to Section 4.2(ii)
shall cease.

 

4.3 Death or Disability. If Employee’s employment is terminated because of
death, then the Corporation shall pay to the estate of Employee the then-current
monthly salary (less applicable withholdings) which would otherwise be payable
to Employee for six (6) months from the date of Employee’s death. If Employee’s
employment is terminated because of Disability, then the Corporation shall
continue to pay Employee his then-current monthly salary (less applicable
withholdings) until the earlier of: (i) six (6) months from the date of
termination; or, (ii) the date on which Employee begins receiving long term
disability insurance benefits in accordance with the Corporation’s long term
disability plan.

 

3



--------------------------------------------------------------------------------

4.4 Severance Pursuant to Agreement.

 

The Corporation’s obligation to provide the payments under Section 4.2 and 4.3
(except in the event of termination because of Employee’s death) is conditioned
upon Employee’s execution of an enforceable release of all claims and his
compliance with Section 5 hereof (specifically including the return of all
Corporation property). The required release shall contain a non-disparagement
clause. If Employee chooses not to execute such a release or fails to comply
with Section 5 of this Agreement, then the Corporation’s obligation to
compensate him ceases on the effective termination date except as to amounts due
at that time.

 

Employee is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates; provided, however, that the terms and conditions afforded Employee
under this Agreement are in lieu of any severance benefits to which he otherwise
might be entitled pursuant to a severance plan, policy or practice. Nothing in
this Agreement, however, is intended to waive or supplant any death, disability,
retirement, 401(k) or pension benefits to which Employee may be entitled under
employee benefit plans in which Employee participates.

 

5.     COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL INFORMATION
AND CORPORATION PROPERTY. Employee acknowledges that by virtue of Employee’s
employment and position with the Corporation, Employee (i) has or will have
access to trade secrets and Confidential Information (as defined in Section
5.2.2) of the Corporation including valuable information about its business
operations and entities with whom it does business in various locations, and
(ii) has developed or will develop relationships with parties with whom it does
business in various locations. Employee also acknowledges that the trade
secrets, Confidential Information and Competitive Business Activities provisions
set forth in this Agreement are reasonably necessary to protect the
Corporation’s legitimate business interests, are reasonable as to the time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him.

 

5.1 Competitive Business Activities. Without the Company’s prior written
approval, during Employee’s employment and extending through any period in which
Employee is receiving severance from the Company, and in any event for twelve
(12) months following a termination pursuant to Section 4.1 hereof:

 

5.1.1 Employee shall not, either individually or on behalf of another, directly
or indirectly, as employer, employee, owner, partner, stockholder, independent
contractor, agent, or otherwise enter into or in any manner participate in the
convenience store business in North Carolina, South Carolina, Florida, or any
other state in which the Corporation owns or operates ten (10) or more
convenience stores upon the date of termination of employment. Notwithstanding
the foregoing, Employee’s ownership, directly or indirectly, of not more than
one percent of the issued and outstanding stock of a corporation the shares of
which are regularly traded on a national securities exchange or in the
over-the-counter market shall not violate Section 5.1.1.

 

4



--------------------------------------------------------------------------------

5.1.2 Employee will not directly or indirectly, request or induce any other
employee of the Corporation to: (i) terminate employment with the Corporation,
or (ii) accept employment with another business entity, or (iii) become engaged
in the convenience store business in competition with the Corporation.

 

5.2 Trade Secrets; Confidential Information.

 

5.2.1 Employee hereby covenants and agrees not to use or disclose any
Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation or except as required by any
governmental or judicial authority; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of Employee’s, have
entered the public domain.

 

5.2.2 Confidential Information. For purposes of this Agreement, “Confidential
Information” means any data or information with respect to the business
conducted by the Corporation, other than trade secrets, that is material to the
Corporation and not generally known by the public. To the extent consistent with
the foregoing definition, Confidential Information includes without limitation:
(A) reports, pricing, sales manuals and training manuals, selling and pricing
procedures, and financing methods of the Corporation, together with any
techniques utilized by the Corporation in designing, developing, manufacturing,
testing or marketing its products or in performing services for clients,
customers and accounts of the Corporation; and (B) the business plans and
financial statements, reports and projections of the Corporation, and the
Corporation’s prospective strategic or expansion plans.

 

5.2.3 Corporation Property. Employee acknowledges that all trade secrets and
Confidential Information are and shall remain the sole, exclusive and valuable
property of the Corporation and that Employee has and shall acquire no right,
title or interest therein. Any and all printed, typed, written or other material
which Employee may have or obtain with respect to trade secrets or Confidential
Information (including without limitation all copyrights therein) shall be and
remain the exclusive property of the Corporation, and any and all material
(including any copies) shall, upon request of the Corporation, be promptly
delivered by Employee to the Corporation.

 

5.3 Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Employee’s obligations or the Corporation’s rights and remedies under
law or any agreements relating to trade secrets, confidential information, or
non-competition which Employee has executed in the past or may execute in the
future or contemporaneously with this Agreement.

 

6.     Change in Control.

 

6.1 Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall mean:

 

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than:
(i) the Corporation; (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Corporation; (iii) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the

 

5



--------------------------------------------------------------------------------

Corporation; or (iv) the existing holders of capital stock of the Corporation as
of the date herof, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding securities; or

 

(B) the consummation of a merger, share exchange, consolidation or
reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the surviving or resulting corporation or entity
after such transaction is held in the aggregate by the holders of the combined
voting power of the outstanding securities of the Corporation immediately prior
to such transaction; or

 

(C) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

 

6.2 Termination Following a Change in Control. After the occurrence of a Change
in Control, Employee shall be entitled to receive payments and benefits pursuant
to this Agreement if Employee’s employment is terminated within eighteen (18)
months following the Change in Control either by the Corporation by notice of
non-renewal, without Cause, or with Cause as defined in Sections 3.3(i) (failure
to perform) hereof, or by Employee for Good Reason. For purposes of this
Agreement, “Good Reason” shall exist for Employee to terminate his employment if
Employee resigns within six (6) months of any of the following occurrences:

 

(A) the assignment to Employee of any duties inconsistent (except in the nature
of a promotion) with the position in the Corporation that he held immediately
prior to the Change in Control or a substantial adverse alteration in the nature
or status of his position or responsibilities or the conditions of his
employment from those in effect immediately prior to the Change in Control;

 

(B) a reduction by the Corporation in Employee’s annual base salary;

 

(C) the Corporation’s requiring Employee to be based more than fifty (50) miles
from the Corporation’s offices at which he was principally employed immediately
prior to the date of the Change in Control;

 

(D) the failure by the Corporation to pay to Employee any portion of his current
compensation or compensation under any deferred compensation program of the
Corporation within seven (7) days of the date such compensation is due;

 

(E) the failure by the Corporation to continue in effect any material
compensation, welfare or benefit plan in which Employee is participating at the
time of a Change in Control without substituting plans providing Employee with
substantially similar or greater benefits, or the taking of any action by the
Corporation which would adversely affect Employee’s participation in or
materially reduce Employee’s benefits under any such plans or deprive Employee
of any material fringe benefit enjoyed by Employee at the time of the Change in
Control;

 

6



--------------------------------------------------------------------------------

(F) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.

 

6.3 Severance Pay and Benefits. If Employee’s employment with the Corporation
terminates under circumstances as described in Section 6.2 above, Employee shall
be entitled to receive all of the following:

 

(A) all accrued compensation through the termination date;

 

(B) a severance payment equal to Employee’s then current monthly salary for
twenty-four (24) months (less applicable withholdings), payable in accordance
with the Corporation’s regular payroll periods or, at the Corporation’s option,
a lump sum. During the twenty-four (24) month period following termination, if
Employee accepts employment or a consultancy with another entity or becomes
self-employed, then he must notify the Corporation before such employment or
consultancy begins and the payments made pursuant to this Section 6.3(B) shall
be reduced by the amount of compensation to be paid to him in connection with
such employment, consultancy or self-employment. If Employee does not notify the
Corporation in accordance with this provision, then its obligation to make
payments or further payments pursuant to this Section 6.3(B) shall cease;

 

(C) unless the Employee obtains comparable medical insurance coverage from a
subsequent employer, then, for the twenty-four (24) months following the
termination of Employee’s employment, he may continue to participate, to the
extent permitted by the plan, in the medical insurance plan in which he
participated on the effective termination of employment date. The Corporation
will pay or, at the Corporation’s option, reimburse the Employee for the
premiums actually paid, to continue coverage under the medical insurance plan
during the period. In the event that the Employee is ineligible to participate
in such medical insurance plan following termination of employment, the
Corporation shall arrange to provide the Employee with substantially similar
medical insurance benefits, at no greater cost to the Employee than the cost he
paid for such benefits immediately prior to termination.

 

7. WAIVER OF BREACH. The Corporation’s or Employee’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party.

 

8. ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.

 

7



--------------------------------------------------------------------------------

9.     SEVERABILITY. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties desire that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.

 

10.   PARTIES BOUND. The terms, provisions, covenants and agreements contained
in this Agreement shall apply to, be binding upon and inure to the benefit of
the Corporation’s successors and assigns. The Corporation, at its discretion,
may assign this Agreement. Employee may not assign this Agreement without the
Corporation’s prior written consent.

 

11.   REMEDIES. Employee acknowledges that his breach of this Agreement would
cause the Corporation irreparable harm for which damages would be difficult, if
not impossible, to ascertain and legal remedies would be inadequate. Therefore,
in addition to any legal or other relief to which the Corporation may be
entitled by virtue of the Employee’s breach or threatened breach of this
Agreement, the Corporation may seek equitable relief, including but not limited
to preliminary and injunctive relief, and such other available remedies.

 

12.   GOVERNING LAW. This Agreement and the employment relationship created by
it shall be governed by North Carolina law without giving effect to North
Carolina choice of law provisions.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

 

Date:    May 2, 2003

  

 

/s/    Daniel J. Kelly        

--------------------------------------------------------------------------------

 

 

 

 

Date:    April 29, 2003

  

THE PANTRY, INC.

 

 

By:     /s/    Peter J. Sodini        

--------------------------------------------------------------------------------

 

8